Election/Restrictions
RE: Reisner et al.
1.	This application contains claims directed to the following patentably distinct species:
(a)  	in vivo T cell debulking effected by antibodies, a total body irradiation, a total lymphoid irradiation (claims 2-4 and 12-14)	
		If applicant elects in vivo T cell debulking effected by antibodies, applicant is required to further elect a single antibody from group (a1).
(a1)	an anti-thymocyte globulin (ATG) antibody, anti-CD52 antibody, and anti-CD3 (OKT3) antibody (claims 3 and 13). 
(b)	Fludarabine, Busulfan, Myleran, Busulfex,  Melphalan, Thiotepa and cyclophosphamide (claims 6 and 16).
(c)	(i) comprises 5 - 40 x 106 CD34+ cells per kilogram body weight of the subject;  (ii) comprises less than 0.5 x 106 CD8+ TCRα/β- cells per kilogram body weight of the subject; (iii) comprises T cell depleted G-CSF mobilized peripheral blood progenitor cells; (iv) are obtained by T cell debulking; (v) are treated by B cell debulking (claims 7 and 17).
 (d)	a malignant disease including a hematopoietic cancer, a genetic disease or disorder, a hematopoietic abnormality, an autoimmune disease, a metabolic disorder, a subject in need of a cell or tissue graft (claims 10 and 20).

(d1)	immature hematopoietic cells, a liver, a pancreas, a spleen, a kidney, a heart, a lung, a skin, an intestine, a lymphoid tissue or organ, co-transplantation of several organs (claims 10 and 20).

 	The species are independent or distinct because for group (a) the procedures comprise different steps and utilize different products, for group (a1) the antibodies have different structures and functions (binding to different antigens), for group (b) the agents have different structures and functions, for group (c) each member is directed to a structurally and functionally different cell composition, for group (d) the diseases have different properties and etiologies, require different diagnosis and treatment, and for group (d1) the tissues have different structures and functions. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species from each of groups (a)-(d) (for example (a) in vivo T cell debulking using an antibody, (a1) anti-CD3 antibody, (b) Fludarabine and Busulfan, (c) (i) comprises 5 - 40 x 106 CD34+ cells per kilogram body weight of the subject, (d) a hematopoietic cancer, (d1) not applicable), for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 5, 8-9, 11, 15 and 18-19 are generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

2.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643